Exhibit 10.2


SECOND Amendment TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of April 23, 2020 by and among TRANSMEDICS, INC., a Delaware corporation
(the “Borrower”), TRANSMEDICS GROUP, INC., a Massachusetts corporation
(“TransMedics Group”), and TRANSMEDICS B.V., a Dutch private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) (“TransMedics
B.V.” and together with TransMedics Group,  the “Guarantors” and each, a
“Guarantor”), and ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware limited
partnership (the “Lender”).



WHEREAS, the Borrower and the Lender are party to that certain Credit Agreement,
dated as of June 22, 2018, by and between the Borrower, as borrower, and the
Lender, as lender (as amended pursuant to that  certain First Amendment to
Credit Agreement, dated as of February 27, 2020, and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);


WHEREAS, the Borrower wishes to amend certain provisions of the Credit Agreement
as provided in this Amendment, and pursuant to Section 10.1 of the Credit
Agreement, the Credit Agreement may be amended in writing and consented to by
the Lender and the Borrower.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.         Definitions. Capitalized terms used herein without definition shall
have the meanings assigned to such terms in the Credit Agreement.

2.         Amendments to Section 1.1 of the Credit Agreement. Upon the
satisfaction of the conditions precedent set forth in Section 5 below, the
Lender and the Borrower hereby agree that Section 1.1 of the Credit Agreement is
hereby amended by adding the following defined terms in the correct alphabetical
order:

“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act.

“PPP Indebtedness” means unsecured Indebtedness incurred after the Second
Amendment Effective Date by the Borrower that (a) is incurred pursuant to the
Paycheck Protection Program established under the CARES Act and guaranteed by
the Small Business Administration, (b) is in an aggregate principal amount not
to exceed $2,249,280 at any one time, (c) in respect of which the Borrower (i)
promptly, and in any event within 90 days after the date of incurrence of such
Indebtedness, applies for forgiveness of an aggregate principal amount of at
least $2,024,352 and (ii) in any event, obtains forgiveness of an aggregate
principal amount of at least $2,024,352 by no later than October 31, 2020;
provided, however, that in the event that the Small Business Administration,
through no fault of the Borrower, does not respond to the Borrower’s application
for forgiveness (X) by October 31, 2020, the date specified in this clause
(c)(ii) shall automatically (without further action by any party) be extended to
November 30, 2020 and (Y) by November 30, 2020, the date specified in this
clause (c)(ii) shall automatically (without further action by any party) be
extended to December 31, 2020, and (d) in respect of which the Borrower is, as
of the date of incurrence and at all times thereafter, in compliance with the
terms and conditions thereof, including the use of proceeds thereof.



1

--------------------------------------------------------------------------------







“Second Amendment Effective Date” means April 23, 2020.

3.       Amendments to Section 8.2 of the Credit Agreement. Upon the
satisfaction of the conditions precedent set forth in Section 5 below, the
Lender and the Borrower hereby agree that:


(a)       Section 8.2 of the Credit Agreement is hereby amended by deleting
“and” at the end of clause (m) thereof, adding “and” at the end of clause (n)
thereof, and inserting the clause “(o) PPP Indebtedness;” thereafter; and

(b)       The proviso of Section 8.2 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“provided that, no Indebtedness otherwise permitted by clauses (e), (f), (n) or
(o) shall be assumed, created or otherwise incurred if a Default has occurred
and is then continuing or would result therefrom.”

4.        Representations and Warranties.  The Borrower represents and warrants
to the Lender as follows:

(a)       The information provided, and the certifications made, in each case by
the Borrower in the Borrower Application Form in respect of the PPP Indebtedness
were true and correct as of the date made.

(b)       After giving effect to this Amendment, the representations and
warranties of the Borrower and the Guarantors contained in the Credit Agreement
or any other Loan Document shall be true and correct in all material respects
(other than any representations and warranties that are qualified by materiality
or Material Adverse Effect, which shall be true and correct in all respects) as
of the date hereof (or as of a specific earlier date if such representation or
warranty expressly relates to an earlier date).

(c)       After giving effect to this Amendment, no Default or Event of Default
under the Credit Agreement has occurred and is continuing.

5.     Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon receipt by the Lender of counterpart signatures to this Amendment
duly executed and delivered by the Lender, the Borrower and each Guarantor.

6.         Expenses.  The Borrower agrees to pay on demand all expenses of the
Lender (including, without limitation, the fees and out-of-pocket expenses of
Covington & Burling LLP, counsel to the Lender) incurred in connection with the
negotiation, preparation, execution and delivery of this Amendment.

7.      No Implied Amendment or Waiver. Except as expressly set forth in this
Amendment, this Amendment shall not, by implication or otherwise, limit, impair,
constitute a

2

--------------------------------------------------------------------------------





waiver of or otherwise affect any rights or remedies of the Lender under the
Credit Agreement or the other Loan Documents, or alter, modify, amend or in any
way affect any of the terms, obligations or covenants contained in the Credit
Agreement or the other Loan Documents, all of which shall continue in full force
and effect. Nothing in this Amendment shall be construed to imply any
willingness on the part of the Lender to agree to or grant any similar or future
consent, waiver or amendment of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

8.       Waiver and Release. TO INDUCE THE LENDER, TO AGREE TO THE TERMS OF THIS
AMENDMENT, THE BORROWER AND THE GUARANTORS (FOR THEMSELVES AND THEIR AFFILIATES)
(COLLECTIVELY, THE “RELEASING PARTIES”) REPRESENT AND WARRANT THAT AS OF THE
DATE HEREOF THERE ARE NO CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH
RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO THEIR OBLIGATIONS UNDER THE LOAN
DOCUMENTS AND IN ACCORDANCE THEREWITH THEY:

(a)       WAIVE ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES
OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE HEREOF.

(b)       FOREVER RELEASE, RELIEVE AND DISCHARGE THE LENDER, ITS OFFICERS,
DIRECTORS, SHAREHOLDERS, MEMBERS, PARTNERS, PREDECESSORS, SUCCESSORS, ASSIGNS,
ATTORNEYS, ACCOUNTANTS, AGENTS, EMPLOYEES AND REPRESENTATIVES (COLLECTIVELY, THE
“RELEASED PARTIES”), AND EACH OF THEM, FROM ANY AND ALL CLAIMS, LIABILITIES,
DEMANDS, CAUSES OF ACTION, DEBTS, OBLIGATIONS, PROMISES, ACTS, AGREEMENTS AND
DAMAGES, OF WHATEVER KIND OR NATURE, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, CONTINGENT OR FIXED, LIQUIDATED OR UNLIQUIDATED, MATURED OR
UNMATURED, WHETHER AT LAW OR IN EQUITY, WHICH THE RELEASING PARTIES EVER HAD,
NOW HAVE, OR MAY, SHALL, OR CAN HEREAFTER HAVE, DIRECTLY OR INDIRECTLY ARISING
OUT OF OR IN ANY WAY BASED UPON, CONNECTED WITH, OR RELATED TO MATTERS, THINGS,
ACTS, CONDUCT AND/OR OMISSIONS AT ANY TIME FROM THE BEGINNING OF THE WORLD
THROUGH AND INCLUDING THE DATE HEREOF, INCLUDING WITHOUT LIMITATION ANY AND ALL
CLAIMS AGAINST THE RELEASED PARTIES ARISING UNDER OR RELATED TO THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY. NOTWITHSTANDING ANYTHING TO
THE CONTRARY HEREIN, THE RELEASING PARTIES AND THE RELEASED PARTIES HEREBY AGREE
THAT THE RELEASE CONTAINED HEREIN DOES NOT INCLUDE A RELEASE OF ANY CLAIM OR
OBLIGATION AGAINST THE RELEASED PARTIES ARISING AFTER THE DATE HEREOF UNDER THE
TERMS OF THE LOAN DOCUMENTS WHICH CLAIM OR OBLIGATION DOES NOT ARISE, DIRECTLY
OR INDIRECTLY, OUT OF AND IS IN NO WAY BASED UPON MATTERS, THINGS, ACTS, CONDUCT
AND/OR OMISSIONS OCCURRING PRIOR TO THE DATE HEREOF.

(c)     IN CONNECTION WITH THE RELEASE CONTAINED HEREIN, ACKNOWLEDGE THAT THEY
ARE AWARE THAT THEY MAY HEREAFTER DISCOVER CLAIMS PRESENTLY UNKNOWN OR
UNSUSPECTED, OR FACTS IN



3

--------------------------------------------------------------------------------





ADDITION TO OR DIFFERENT FROM THOSE WHICH THEY KNOW OR BELIEVE TO BE TRUE, WITH
RESPECT TO THE MATTERS RELEASED HEREIN. NEVERTHELESS, IT IS THE INTENTION OF THE
RELEASING PARTIES, THROUGH THIS AMENDMENT AND WITH ADVICE OF COUNSEL, FULLY,
FINALLY AND FOREVER TO RELEASE ALL SUCH MATTERS, AND ALL CLAIMS RELATED THERETO,
WHICH DO NOW EXIST, OR HERETOFORE HAVE EXISTED. IN FURTHERANCE OF SUCH
INTENTION, THE RELEASES HEREIN GIVEN SHALL BE AND REMAIN IN EFFECT AS A FULL AND
COMPLETE RELEASE OR WITHDRAWAL OF SUCH MATTERS NOTWITHSTANDING THE DISCOVERY OR
EXISTENCE OF ANY SUCH ADDITIONAL OR DIFFERENT CLAIMS OR FACTS RELATED THERETO.

(d)    COVENANT AND AGREE NOT TO BRING ANY CLAIM, ACTION, SUIT OR PROCEEDING
AGAINST THE RELEASED PARTIES, DIRECTLY OR INDIRECTLY, REGARDING OR RELATED IN
ANY MANNER TO THE MATTERS RELEASED HEREBY, AND FURTHER COVENANT AND AGREE THAT
THIS AGREEMENT IS A BAR TO ANY SUCH CLAIM, ACTION, SUIT OR PROCEEDING.

(e)        REPRESENT AND WARRANT TO THE RELEASED PARTIES THAT THEY HAVE NOT
HERETOFORE ASSIGNED OR TRANSFERRED, OR PURPORTED TO ASSIGN OR TRANSFER, TO ANY
PERSON OR ENTITY ANY CLAIMS OR OTHER MATTERS HEREIN RELEASED.

9.        Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be an original and all of which shall
constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by e-mail (e.g., “pdf” or
“tiff”) or telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.

10.       Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK). 

[Signature Page Follows.]







4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

TRANSMEDICS, INC.,
as the Borrower


By: /s/ Stephen Gordon                                 
Name:  Stephen Gordon
Title:    Chief Financial Officer

 

TRANSMEDICS B.V.,
as Guarantor




By: /s/ Stephen Gordon                                 
Name:  Stephen Gordon
Title:    Authorized Representative

 

TRANSMEDICS GROUP, INC.,
as Guarantor


By: /s/ Stephen Gordon                                 
Name:  Stephen Gordon
Title:    Chief Financial Officer, Treasurer
and Secretary

 

ORBIMED ROYALTY OPPORTUNITIES II, LP,
as the Lender

By: OrbiMed ROF II LLC,

       its General Partner

By: OrbiMed Advisors LLC,
       its Managing Member


By: /s/ W. Carter Neild                                  
Name:  W. Carter Neild
Title:     Member





[Signature Page to Second Amendment to Credit Agreement]


